UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4699



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JERMAIN TEREL MCNAIR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-60)


Submitted:   February 28, 2006            Decided:   March 15, 2006


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jermain Terel McNair pled guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C. §§

922(g)(1), 924 (2000).        McNair appeals his 37-month sentence,

arguing that the district court erred in denying his motion for a

downward    departure   and   that     his   sentence    was   excessive       and

unreasonable when considered in light of all the factors in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).              We affirm McNair’s

sentence.

            After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the sentencing guidelines.                See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                 However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the applicable guideline range

as well as the factors set forth in 18 U.S.C.A. § 3553(a).               Id.   If

the sentence imposed is within the properly calculated guideline

range, it is presumptively reasonable.         United States v. Green,

F.3d    ,      , 2006 WL 267217, at *5 (4th Cir. Feb. 6, 2006) (No.

05-4270).

            McNair’s 37-month sentence was both within the guideline

range of 37 to 46 months, and well within the statutory maximum of

ten years.    See 18 U.S.C. § 924(a)(2).         We decline to review the

district    court’s   decision   not    to   depart     from   the    applicable


                                     - 2 -
guideline range.   See United States v. Ruiz, 536 U.S. 622, 626-28

(2002); United States v. Bayerle, 898 F.2d 28, 30 (4th Cir. 1990).

Because the district court appropriately treated the guidelines as

advisory, properly calculated and considered the guideline range,

and weighed the relevant § 3553(a) factors, we find the sentence

reasonable.

          Accordingly, we affirm McNair’s sentence.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -